Ex – 10(b)(i)+

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT dated December 10, 2009, and effective as of January 1,
2010, between AMERICAN MEDICAL ALERT CORP., a New York corporation (the
"Company"), with offices located at 3265 Lawson Boulevard, Oceanside, New York
11572 and Howard M. Siegel, an individual having an address at 131 Montauk
Highway, West Hampton, New York 11977  ("Employee").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to continue to retain the services of Employee upon
the terms and conditions stated herein; and
 
WHEREAS, Employee desires to be employed by the Company upon the terms and
conditions stated herein.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the parties hereby agree as follows:
 
1.      Employment At-Will.  The Company and Employee acknowledge and agree that
Employee’s employment with the Company is that of an “at will employee”.  As
such, either Employee or the Company may terminate the employment relationship
at any time, for any reason or for no reason, such termination to take effect 90
days following written notice to the other party.  Employee has received no
promise of continued employment or employment for any specific period of time,
and no employee of the Company, including without limitation the Company's
officers, has the authority to alter the at-will nature of the employment
relationship except in a written employment contract signed by an authorized
Company executive and by Employee.
 
2.      Duties.
 
(a)           Senior Advisor.  Employee shall serve as Senior Advisor to, and
shall report to,  the Chief Executive Officer and President of the Company {the
“CEO”).  In such capacity, Employee will render advisory or consultative
services related to the Company’s strategic position, plans, prospects and
objectives, or such other matters, all as specified by the CEO.  Such services
shall be rendered based upon discussions and input between Employee on the one
hand, and the CEO on the other hand, and may include, without limitation,
traveling, attendance at meetings or participation in conference calls, all as
directed by the CEO.  Employee shall have no authority to enter into any
contracts or to otherwise bind the Company, except as expressly agreed to
between Employee on the one hand, and the CEO on the other hand.  The Company
and Employee agree that Employee may provide the services described herein
either remotely (e.g., offsite) or at the Company's current location in
Oceanside, Long Island.
 
(b)           Chairman of the Board Position. Nothing in this Agreement shall be
deemed to relate to Mr. Siegel’s current position as Chairman of the Board of
Directors (the “Board”) of the Company, however, any compensation for such
position and his position as a member of the Board shall be deemed to be
included within the compensation payable to him under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      Hourly Commitment.
 
(a)           During the term of this Agreement, Employee shall devote such
hours to the performance of his services as requested by the CEO but Employee
shall not be required to devote more than 70 hours per month to such services.
 
(b)           The foregoing shall not prevent (i) subject to paragraph 6 below,
the purchase, ownership or sale by Employee of investments or securities of
publicly held companies and any other business that is not competitive with the
Company or any subsidiary of the Company so long as such investment does not
interfere or conflict with the performance of Employee 's duties hereunder and
does not otherwise violate any of the provisions of this Agreement, or (ii)
Employee's participation in philanthropic organizations to the extent that such
participation does not interfere or conflict with the performance of Employee’s
duties hereunder and does not otherwise violate any provision of this Agreement.
 
4.      Compensation.  In consideration of the duties and services to be
performed by Employee hereunder, the Company agrees to pay, and Employee agrees
to accept the amounts set forth below:
 
(a)           A base salary, to be paid on a bi-weekly basis, at the rate of
$125,000 per annum, for the period beginning January 1, 2010 and ending upon the
effective date of termination of Employee’s employment relationship with the
Company.
 
(b)           The Company shall provide Employee with the use of a suitable
automobile leased by the Company, including any insurance costs, with all
reasonable expenses of operation such as, gas, oil and repair properly incurred
by him in the performance of his duties hereunder reimbursed by the Company in
accordance with the Company's normal policies for all reasonable travel, hotel,
meal and other expenses.  Any request for reimbursement must be submitted to and
approved by, the Company's Chief Financial Officer, whose decision to approve or
disapprove a reimbursement shall be subject to review by the Company's audit
committee.
 
(c)           The Company will reimburse Employee for the cost of Employee’s
U.S. Medicare coverage at the then current rate (including Parts B and D) so as
to provide him with coverage equivalent or as nearly equivalent as possible
under Medicare to the coverage he would have had under the Company’s
then-current medical plan as provided to executive officers of the Company;
provided, that Employee shall be responsible for payment of a percentage of such
cost equal to the then current contribution percentage required to be paid by
executive officers of the Company for medical insurance premiums.
 
Upon the effective date of termination of Employee’s employment relationship
with the Company, the Company shall have no liability or obligation to Employee,
including, without limitation, any liability or obligation for severance, other
than for the base salary and any other compensation provided in this paragraph 4
accrued to the effective date of termination.
 
 
2

--------------------------------------------------------------------------------

 
 
5.      Vacation.  Employee shall be entitled to four (4) weeks vacation each
fiscal year, to be taken at such time as is mutually convenient to the Company
and Employee.
 
6.      Non-Competition, Non-Solicitation and Non-Disclosure.  1) Employee
covenants and agrees that throughout the term of this Agreement and for a period
of twelve (12) months thereafter, he will not, directly or indirectly, own,
manage, operate or control, or participate in the ownership, management,
operation or control of, any business competing directly in the United States of
America with the business conducted by the Company or any subsidiary of the
Company during the term of this Agreement; provided, however, that Employee may
own not more than 5% of the outstanding securities of any class of any
corporation engaged in any such business, if such securities are listed on a
national securities exchange, the NASDAQ Stock Market or regularly traded in the
Over the Counter market by a member of a national securities association.
 
(b)           Employee covenants and agrees that, (i) throughout the term of
this Agreement, he will not directly or indirectly solicit, entice or induce any
person (collectively, “Solicit”) who during the term of this Agreement is
associated with, employed by or is a customer of the Company or any subsidiary,
and (ii) for a period of twelve (12) months following the term of this
Agreement, he will not Solicit any person who is, or within the last three
months of Employee's employment by the Company was, associated with, employed
by, or was a customer of the Company or any subsidiary of the Company, in each
case, to leave the employ of, terminate his association or its relationship with
the Company, or any subsidiary of the Company, or solicit the employment or
business of any such person on his own behalf or on behalf of any other business
enterprise.
 
(c)           Employee covenants and agrees that, throughout the term of this
Agreement and at all times thereafter, he will not use, or disclose to any third
party, trade secrets or confidential information of the Company, including, but
not limited to, confidential information or trade secrets belonging or relating
to the Company, its subsidiaries, affiliates, customers and clients or
proprietary processes or procedures of the Company, its subsidiaries,
affiliates, customers and clients, or the Company’s or its subsidiaries’
business, business plans, investments, customers, strategies, operations,
records, financial information, assets, technology, data and information that
reveals the processes, methodologies, technology or know-how of the Company or
its subsidiaries.  Trade secrets and confidential information shall include, but
shall not be limited to, all information which is known or intended to be known
only by employees of the Company, its respective subsidiaries and affiliates or
others in a confidential relationship with the Company or its respective
subsidiaries and affiliates which relates to business matters.
 
(d)           If any term of this paragraph 6 is found by any court having
jurisdiction to be too broad, then and in that case, such term shall
nevertheless remain effective, but shall be considered amended (as to the time
or area or otherwise, as the case may be) to a point considered by said court as
reasonable, and as so amended shall be fully enforceable.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           In the event that Employee shall breach or threaten to breach any
provision of this Agreement (including but not limited to the provisions of this
paragraph 6), then Employee hereby consents to the granting of a temporary or
permanent injunction against him by a court of competent jurisdiction
prohibiting him from violating any provision of this Agreement.  In any
proceeding for an injunction and upon any motion for a temporary or permanent
injunction, Employee agrees that his ability to answer in damages shall not be a
bar or interposed as a defense to the granting of such temporary or permanent
injunction against Employee.  Employee further agrees that the Company will not
have an adequate remedy at law in the event of any breach or threatened breach
by Employee hereunder and that the Company will suffer irreparable damage and
injury if Employee breaches any of the provisions of this Agreement.
 
7.      No Impediments.  Employee warrants and represents that he is free to
enter into this Agreement and to perform the services contemplated thereby and
that such actions will not constitute a breach of, or default under, any
existing agreement.
 
8.      No Waiver.  The failure of any of the parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or of any other provision.
 
9.      Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and no amendment, modification or waiver of any provision herein shall be
effective unless made in writing, executed by the party charged
therewith.  Amendments, modifications and waivers may not be effected by e-mail
or similar correspondence (other than e-mail delivery of a signature page by
“.pdf” format data file).  The parties hereto further acknowledge and agree that
the certain Employment Agreement dated as of December 13, 2006 between the
parties hereto expires on December 31, 2009, and that upon such expiration: (i)
such agreement shall be null and void and of no further force or effect, and
(ii) that all of the parties' obligations under such agreement shall be
extinguished in full.
 
10.     Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with and shall be governed by the laws of the State of
New York applicable to agreements to be wholly performed therein, other than
those which would defer to the substantive laws of another jurisdiction.
 
11.     Binding Effect.  This Agreement shall bind and inure to the benefit of
the parties, their successors and assigns.
 
12.     Assignment and Delegation of Duties.  This Agreement may not be assigned
by the parties hereto except that the Company shall have the right to assign
this Agreement to any successor in connection with a sale or transfer of all or
substantially all of its assets, a merger or consolidation.  This Agreement is
in the nature of a personal services contract and the duties imposed hereby are
nondelegable.
 
 
4

--------------------------------------------------------------------------------

 
 
13.     Paragraph Headings.  The paragraph headings herein have been inserted
for convenience of reference only and shall in no way modify or restrict any of
the terms or provisions hereof.
 
14.     Notices.  Any notice under the provisions of this Agreement shall be in
writing, shall be sent by one of the following means, directed to the address
set forth on the first page of this Agreement or to such other address as shall
be designated hereunder by notice to the other party, effective upon actual
receipt and shall be deemed conclusively to have been given: (i) on the first
business day following the day timely deposited for overnight delivery with
Federal Express (or other equivalent national overnight courier service) or
United States Express Mail, with the cost of delivery prepaid or for the account
of the sender; (ii) on the fifth business day following the day duly sent by
certified or registered United States mail, postage prepaid and return receipt
requested; or (iii) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any non-business day).
 
15.     Unenforceability; Severability.  If any provision of this Agreement is
found to be void or unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall, nevertheless, be binding upon the
parties with the same force and effect as though the unenforceable part has been
severed and deleted.
 
16.     Counterparts.  This Agreement may be executed in one or more
counterparts and delivered by facsimile or by e-mail delivery of a “.pdf” format
data file, each of which shall constitute an original, and which when taken
together, shall constitute one and the same agreement.  E-mail or similar
correspondence (other than e-mail delivery of a signature page by “.pdf” format
data file) shall not constitute a signature for purposes of this Agreement.
 
17.     Advice of Independent Advisors.  Employee acknowledges that he has had
the opportunity to review the terms of this Agreement with his independent
advisors, including attorneys, accountants and compensation consultants.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
EMPLOYEE:
                     
By:
/s/ Howard M. Siegel
     
Howard M. Siegel
                                         
COMPANY:
           
AMERICAN MEDICAL ALERT CORP.
                     
By:
/s/ Jack Rhian
     
Name:
Jack Rhian
   
Title:
Chief Executive Officer and President

 
 
6

--------------------------------------------------------------------------------

 